Citation Nr: 1417247	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to educational assistance benefits. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The  Veteran served on active duty from September 1976 to September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a denial letter issued by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record reflects that the  Veteran, on his VA Form 9, Appeal to Board of Veterans' Appeals, dated November 1, 2010, requested a Board hearing.  A hearing was scheduled for September 2011.  However, the Veteran did not appear and his request is considered withdrawn.  


FINDINGS OF FACT

1.  The  Veteran served on active duty in the United States Army from September 9, 1976, to September 10, 1979.  

2.  The Veteran's delimiting date for the use of Chapter 34, educational benefits was September 11, 1989.

3.  The Chapter 34 educational assistance program in which the  Veteran was originally entitled thereto no longer exists and the  Veteran is not eligible for any other Chapter 30 or 32 benefits.  


CONCLUSION OF LAW

The  Veteran is not entitled to educational assistance benefits.  See 38 U.S.C.A. §§ 3011, 3031, 3202, 3452, 3461, 3462 (West 2002 & Supp. 2013); 38 C.F.R. § 21.7044 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The  Veteran contends that he is entitled to additional education assistance benefits under the Montgomery GI Bill (MGIB or Chapter 30 benefits) because he was eligible for 48 months of benefits under the Vietnam-Era GI Bill (VEGIB or Chapter 34 benefits), which automatically converted to Chapter 30 benefits in the 1980s.  He also asserts that there legal provisions for extending the 10 year delimiting date for Chapter 34 benefits, based on extenuating circumstances. 

The  Veteran had active duty service from September 1976 to September 1979.  The record shows that after the  Veteran was discharged from service, he attended Illinois State University from September 1979 to June 1983.  The Veteran did not contribute any monies to any type of Department of Defense (DOD) education program while he was on active duty or in the reserves.  The record further does not suggest that the  Veteran entered onto active duty after 1989.  

Entitlement to benefits under VEGIB or Chapter 34 is considered first.  Basic eligibility is met where a veteran served on active duty for a period of 180 days, any part of which occurred between January 31, 1955, and January 1, 1977.  38 U.S.C.A. § 3452(a)(1)(A).  The amount of assistance is 1.5 months for every month of active duty in that time period and the maximum amount of assistance is 45 months.  38 U.S.C.A. § 3461(a), (c).  Benefits under Chapter 34, however, are not provided after December 31, 1989.  38 U.S.C.A. § 3462(e); Burton v. Nicholson, 19 Vet. App. 249, 251-52 (2006)(noting that Congress expressly abrogated Chapter 34 benefits effective December 31, 1989).  

The Veteran served for approximately thirty-six (36) months between 1976 and 1979.  He was entitled to 45 months of educational assistance under Chapter 34.  However, Chapter 34 benefits were terminated effective December 31, 1989.  In other words, if benefits were not used prior to December 31, 1989, any "additional" benefits that were not used were lost.  Accordingly, the  Veteran is not currently entitled to educational benefits under the VEGIB or Chapter 34.

The Veteran has stated that he is not seeking VEAP benefits; and it is clear that he did not have the requisite service for that benefit.  Eligibility for VEAP requires that a veteran is not eligible for educational assistance under Chapter 34 and entered military service between January 1, 1977, and July 1, 1985, served on active duty for more than 180 days on or after January 1, 1977, and was discharged or released under conditions other than dishonorable, or entered military service between January 1, 1977, and July 1, 1985, and was discharged or released from active duty after January 1, 1977, for a service-connected disability.  38 U.S.C.A. § 3202(1)(A).  If, however, a veteran is eligible for Chapter 34 benefits based on service prior to January 1, 1977, under 10 U.S.C.A. § 511(d) due to service in the National Guard or Reserves, then the veteran may still be eligible for VEAP benefits.  38 U.S.C.A. Section 3202(1)(D).  Here, as noted above, the  Veteran is/was eligible for Chapter 34 benefits and but did not have National Guard or Reserve service prior to January 1, 1977.  Accordingly, he is not entitled to benefits under the VEAP.  

Finally, entitlement to benefits under the MGIB, or Chapter 30, is considered.  Basic eligibility for benefits may be satisfied in several ways:

(1)  the veteran first became a member of the Armed Forces or first entered active duty after June 30, 1985, and meets certain other active duty requirements; 

(2)  as of December 31, 1989, the veteran is eligible for Chapter 34 benefits, has remaining Chapter 34 entitlement, was on active duty at any time from October 19, 1984, to July 1, 1984, continued on active duty without a break in service, and after June 30, 1985, served at least three years of continuous active duty in the Armed Forces, or after June 30, 1985, was discharged or released from active duty for specific reasons; or, 

(3)  as of December 31, 1989, the veteran was eligible for Chapter 34 benefits, was not on active duty on October 19, 1984, reenlists or re-enters on a period of active duty after October 19, 1984, and on or after July 1, 1985, either serves at least three years of continuous active duty in the Armed Forces, or is discharged or released from active duty for specific reasons.
38 U.S.C.A. § 3011(a)(1)(A), (B), (C); 38 C.F.R. § 21.7044(a)(1), (2), (4)-(6). 

Additionally, the veteran must have completed the requirements of a secondary school diploma or equivalency certificate, and continued on active duty, until an honorable discharge, or certain other specified discharges.  38 U.S.C.A. § 3011(2), (3); 38 C.F.R. § 21.7044(a)(3), (5).

Here, as noted previously, the  Veteran was eligible for Chapter 34 benefits as of December, 31, 1989.  However, he was not on active duty between October 1984 and July 1985 and he did not serve for three years after June 1985.  Because the  Veteran does not meet all of the basic entitlement criteria, he is not eligible for Chapter 30 benefits.

The Board recognizes the  Veteran's contentions that there is a statute authorizing extension of the 10 year delimiting date for Chapter 34 benefits based on extenuating circumstances.  While the provisions of 38 U.S.C.A. § 3462, provided for extension of the Chapter 34 delimiting date, they prohibited any educational assistance after December 31, 1989.   38 U.S.C.A. § 3462(e).

There is no law authorizing payments under Chapter 34 after that date.  While the Board is sympathetic to the Veteran's situation, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Because the evidence in this case demonstrates that the  Veteran does not actually have the requisite service for additional education benefits, his request must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Eligibility for educational assistance benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


